     Case 2:19-cv-01005-TLN-CKD Document 11 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GAVIN MEHL,                                      No. 2:19-cv-1005 TLN CKD (PS)
12                      Plaintiff,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14   COUNTRYWIDE BANK, NA, et. al.,
15                      Defendants.
16

17           By order filed August 31, 2020 plaintiff’s amended complaint was dismissed and thirty

18   days leave to file a second amended complaint was granted. The thirty-day period has now

19   expired, and plaintiff has not filed a second amended complaint or otherwise responded to the

20   court's order.

21           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

25   being served with these findings and recommendations, plaintiff may file written objections with

26   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

27   /////

28   /////
                                                      1
     Case 2:19-cv-01005-TLN-CKD Document 11 Filed 11/10/20 Page 2 of 2


 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: November 10, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8   /cd

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
